IN THE SUPREME COURT OF THE STATE OF IDAHO

                                        Docket No. 49067

GRACE AT TWIN FALLS, LLC, an                )
Idaho limited liability company,            )
                                            )
                      Petitioner-Appellant, )
                                            )               Boise, August 2022 Term
v.                                          )
                                            )               Opinion Filed: November 3, 2022
DAVE JEPPESEN, in his official capacity     )
as Director of the Idaho Department of      )               Melanie Gagnepain, Clerk
Health and Welfare, and the IDAHO           )
DEPARTMENT OF HEALTH AND                    )
WELFARE, an executive department of         )
the state government,                       )
                                            )
                      Respondents.          )
__________________________________________)

       Appeal from the District Court of the Fourth Judicial District of the State
       of Idaho, Ada County. Jason D. Scott, District Judge.

       The decision of the district court is affirmed.

       Davison, Copple, Copple & Copple, LLP, Boise, for Appellant.

       Lawrence G. Wasden, Idaho Attorney General, Boise, for Respondent.

                            _________________________________

BEVAN, Chief Justice.
       This appeal arises from a district court decision affirming a declaratory ruling issued by
Respondent Dave Jeppesen (the Director) in his capacity as Director of the Idaho Department of
Health and Welfare (the Department). Appellant Grace at Twin Falls, LLC (Grace), a residential
assisted living and memory care facility, partnered with a preferred pharmacy to offset costs
associated with a software system that coordinated the tracking and delivery of residents’
prescription medications. Because residents who failed to choose the preferred pharmacy did not




                                                 1
receive the offset, Grace sought to charge1 those residents an additional $10.00 each month to
cover the difference. Grace brought a petition for declaratory ruling to the Department, asking the
Director to declare that Idaho Code section 39-3316(12)(b) and IDAPA 16.03.22.550.12.b do not
prohibit Grace from charging the $10.00 fee to those residents who did not choose the preferred
pharmacy. The Director denied the petition, declaring that Grace would not “be permitted to assess
a non-preferred-pharmacy fee as such fee violates residents’ right to choose their pharmacy or
pharmacist . . . .” Grace sought judicial review before the district court, which affirmed the
Director’s declaratory ruling. Grace now appeals to this Court. We affirm.
                             I. FACTUAL AND PROCEDURAL BACKGROUND
        Residential assisted living facilities (RALFs) in Idaho are subject to the Idaho Residential
Care or Assisted Living Act (RALF Act), set forth in Idaho Code sections 39-3301 to -3358. The
RALF Act includes what could be called the residents’ “Bill of Rights,” which requires RALFs to
“protect and promote [nineteen numbered rights – not including subparts] of each resident. . . .”
I.C. § 39-3316. One of those enumerated rights is that each resident control her or his “receipt of
health-related services, including . . . [t]he right to select the pharmacy or pharmacist of their
choice. . . .” Id. (12)(b). This is known as the “Pharmacy Choice Rule.”
        Grace is a RALF in Twin Falls, Idaho. According to Grace, its industry is “highly price
sensitive and competitive, and thus there is constant pressure to provide better services for
residents at a lower cost to ensure the safety and happiness of the residents” at its facilities. To
increase efficiency and provide additional safety for residents, Grace uses an integrated
management software system called BlueStep, which manages all aspects of its facility’s
operations, including the tracking and delivery of residents’ prescription medications. The license
fee for use of the system is $11.00 per resident, per month.
        Pharmacies compete in terms of price and service to be Grace’s preferred pharmacy. After
requesting proposals from various pharmacies, Grace found Red Rock Pharmacy (Red Rock) most
competitive because it was willing to bubble pack medicine and deliver it directly to Grace for
free. It was also willing to pay one-half of the $11.00 monthly fee charged by BlueStep if the
majority of Grace’s residents elected to use Red Rock.



1
 Whether Grace actually charged the additional $10.00 each month is a point of uncertainty in this appeal, but that
uncertainty does not change the analysis or outcome of this decision.
                                                        2
         Based on Red Rock’s offer, Grace met with and surveyed its residents and their families in
January 2018 to discuss what it called the two most practical options for dealing with the BlueStep
licensing fee:
         Option 1: Raise the residential rate for all residents to cover the net cost of the
         BlueStep System.
         Option 2: Charge only those residents who opted out of Red Rock’s services an
         additional $10.00 per month to cover their unsubsidized portion of the BlueStep
         System and the extra effort expended by Grace to coordinate resident medications
         without Red Rock’s services.
Grace stated in its petition to the Director that its residents “overwhelmingly chose Option 2,” even
though a majority of Grace’s residents were not using Red Rock as their pharmacy. As a result,
Red Rock only agreed to absorb half of Grace’s BlueStep license fee for the residents who chose
to use Red Rock as their pharmacy. Grace then, ostensibly based on the vote of its residents,
increased the monthly rent by $10.00 for those who elected to use a pharmacy other than Red
Rock.
         There is a question in the record about what happened next. Grace maintains in its briefing
that in July 2019, the Department assessed a core violation2 against Grace, having determined that
the $10.00 increase in rent violated the Pharmacy Choice Rule. Grace further asserts that this
violation was based, in part, on the Department’s answers to Frequently Asked Questions (FAQ)
for          Residential             Assisted             Living             Facilities,           located            at
https://healthandwelfare.idaho.gov/providers/residential-assisted-living/resources.
         The information provided in the record states3:




2
  The RALF Rules define a deficiency as a determination by the Department that a facility is not operating in
compliance with the rules. IDAPA 16.03.22.010.22. The most serious deficiencies are known as “core issues”: abuse,
neglect, exploitation, inadequate care, etc. IDAPA 16.03.22.010.20. If a core deficiency is found, a facility is required
to submit and implement a plan of correction. IDAPA 16.03.22.130.08. If another deficiency is found during a follow-
up survey, “the Department may initiate or extend enforcement actions as described in Sections 900 through 940 of
these rules.” Id. Sections 900 through 940 in turn describe various enforcement actions including license suspension,
issuance of a provisional license (i.e., a ban on admission of new residents), and license revocation. IDAPA
16.03.22.935 expressly states that a provisional license may be issued when a facility has “repeat deficiencies.” A
provisional license is subject to total revocation under IDAPA 16.03.22.940.02.e.
3
 This quote is taken from the Director’s declaratory ruling citing an exhibit that was not in the record on appeal. That
said, it reflects the Department’s position on appeal and its accuracy has not been disputed by Grace.
                                                           3
         Can a RALF charge a                    No. Residents have a right to choose their
         resident for choosing a
         pharmacy other than the                pharmacy. Facilities can charge for bubble-
         facility’s preferred                   packing, but they cannot charge for using a
         pharmacy?                              different pharmacy.
                                                See IDAPA 16.03.22.216.13, 320.07 and 55.12b



        The Department counters that there is no evidence it assessed a core violation in the record,
and that Grace’s petition to the Director sought a declaratory ruling only, seeking a finding: “that
the Department’s Residential Assisted Living Facility (RALF) Rule, IDAPA 16.03.22.550.12.b –
regarding residents’ right to select the pharmacy of their choice – is inapplicable to Grace’s $10.00
fee for residents who do not choose Grace’s preferred pharmacy, Red Rock Pharmacy.” Grace
never sought affirmative relief through vacating a core violation or any associated penalties. The
Director issued what it called a “Declaratory Ruling,” affirming the Department’s position that
Grace’s “Fee violates residents’ right to choose their pharmacy or pharmacist, as expressed in
publicly available Department interpretations.” Given Grace’s admission that “the majority of [its]
residents . . . have selected other pharmacies than Red Rock[,]” the Director concluded “the heart
of Grace’s proposed fee is that it will influence residents to choose Red Rock—Grace’s preferred
pharmacy—so that Grace may enjoy the full benefit of Red Rock’s competitive offer, which
unduly impacts residents’ right of choice.” (Emphasis in original.) The Director did not reference
a core violation in his decision, nor does it appear that it played any part in the analysis contained
in his Declaratory Ruling. As a result, we do not need to resolve whether the Department issued a
core violation in this appeal.
        The Director also held that Grace failed to show any impairment in its ability to use and
afford BlueStep through alternative means, such as charging all residents a $10.00 fee (Option 1
above) while upholding residents’ rights. The Director characterized Grace’s proposal as a
business “want” rather than a “need,” and stated it was one that did not appear to serve residents
who did not choose Red Rock. The Director also held Grace failed to show the Department’s
interpretation impaired a legal right, interest, or privilege.
        Grace appealed the Director’s decision by filing a verified petition for judicial review with
the district court. Grace again argued its proposed fee would not inhibit residents from selecting
the pharmacy of their choice. But Grace also asserted for the first time that the Department had

                                                   2
issued a core violation against it, requiring it to “raise its rates as to all of its residents to cover the
excess costs incurred as a result of residents not participating with Red Rock.” Grace argued the
Department’s interpretation materially impaired or threatened to impair Grace’s legal rights and
privileges, by: (1) subjecting Grace’s licensure to restriction of revocation; (2) subjecting Grace to
the threat of monetary fines; (3) impairing Grace’s ability to compete; and (4) impairing Grace’s
right to contract with its residents. Finally, Grace argued that Idaho Code section 39-3357(3)
prohibits the Department from restraining Grace from enacting the proposed fee because the fee is
not expressly prohibited by statute or the Department’s rules as currently written.
        The district court affirmed the Director’s decision. Deferring to the Department’s
interpretation of the Pharmacy Choice Rule, the district court found that interpretation, as set forth
in the FAQ above, was reasonable and not contrary to statutory language. The court further
interpreted the statutory language directly, finding
        [t]he statute at issue grants RALF residents a nearly unqualified right to choose
        their pharmacy, I.C. § 39-3316(12)(b), and requires RALFs to “protect and
        promote” that right, I.C. §39-3316. A choice-of-pharmacy surcharge borders on the
        antithesis of protecting and promoting the right of pharmacy choice. Hence, the
        statute doesn’t unambiguously allow Grace to surcharge residents for not choosing
        its preferred pharmacy.
        Grace appeals the district court’s conclusion to this Court.
                                         II. ISSUES ON APPEAL
1.      Whether the RALF Act precludes Grace from surcharging residents $10.00 per month for
        not choosing its preferred pharmacy?
2.      Whether either party is entitled to an award of attorney fees on appeal.
                                      III. STANDARD OF REVIEW
        In an appeal from a district court where the court was acting in its appellate capacity
        under the Idaho Administrative Procedure Act (“IDAPA”), we review the decision
        of the district court to determine whether it correctly decided the issues presented
        to it. . . . However, we review the agency record independently of the district
        court’s decision. . . . A reviewing court defers to the agency’s findings of fact unless
        they are clearly erroneous, and the agency’s factual determinations are binding on
        the reviewing court, even when there is conflicting evidence before the agency, so
        long as the determinations are supported by substantial competent evidence in the
        record. . . . This Court freely reviews questions of law.
Rangen, Inc. v. Idaho Dep’t of Water Res., 160 Idaho 251, 255, 371 P.3d 305, 309 (2016) (cleaned
up).


                                                     3
        The district court must affirm the agency action unless it finds that the agency’s findings,
inferences, conclusions, or decisions are:
        (a) in violation of constitutional or statutory provisions;
        (b) in excess of the statutory authority of the agency;
        (c) made upon unlawful procedure;
        (d) not supported by substantial evidence on the record as a whole; or
        (e) arbitrary, capricious, or an abuse of discretion.
Id. (quoting I.C. § 67-5279(3)). See also Clear Springs Foods, v. Spackman, 150 Idaho 790, 796,
252 P.3d 71, 77 (2011). Even if one of these conditions is met, an “agency action shall be affirmed
unless substantial rights of the appellant have been prejudiced.” I.C. § 67-5279(4).
        “Administrative rules are interpreted the same way as statutes.” Idaho Power Co. v.
Tidwell, 164 Idaho 571, 574, 434 P.3d 175, 178 (2018) (quoting Rangen, 160 Idaho at 256, 371
P.3d at 310). Therefore, when considering an administrative rule,
        interpretation begins with the literal language of the [rule]. Provisions should not
        be read in isolation, but must be interpreted in the context of the entire document.
        The [rule] should be considered as a whole, and words should be given their plain,
        usual, and ordinary meanings. It should be noted that the Court must give effect to
        all the words and provisions of the [rule] so that none will be void, superfluous, or
        redundant. When the [rule’s] language is unambiguous . . . the Court need not
        consider rules of statutory construction.
Id. (quoting Est. of Stahl v. Idaho State Tax Comm’n, 162 Idaho 558, 562, 401 P.3d 136, 140
(2017)). “The determination of the meaning of [an administrative rule] and its application is a
matter of law over which this [C]ourt exercises free review.” Id. (quoting Woodburn v. Manco
Prods., Inc., 137 Idaho 502, 504, 50 P.3d 997, 999 (2002)).
                                             IV. ANALYSIS
        Facilities such as Grace are subject to the RALF Act, codified in Idaho Code sections 39-
3301 to 3358. As noted above, the RALF Act contains what might be called a resident’s Bill of
Rights. See I.C. § 39-3316. Under this statute, RALF residents have, among other rights, “the right
to control [their] receipt of health-related services, including . . . [t]he right to select the pharmacy
or pharmacist of their choice so long as it meets the statute and rules governing residential care or
assisted living and the [RALF’s] policies and procedures.” I.C. § 39-3316(12)(b); see also IDAPA
16.03.22.550.12.b.1. RALFs are obligated to “protect and promote” this right. I.C. § 39-3316.
A.      The Pharmacy Choice Rule prohibits Grace from imposing a surcharge on a resident
        who does not choose Grace’s preferred pharmacy.
                                            4
         The question presented in this appeal is straightforward: May a RALF make a business
decision to impose a surcharge on its residents who do not choose the facility’s preferred
pharmacy? The answer is no.
         Grace asserts that the Director’s Declaratory Ruling should be set aside because the
Department violated Idaho Code section 67-5279(3) by acting: (a) “in violation of constitutional
or statutory provisions;” and (b) “in excess of the statutory authority of the agency.” Grace stresses
that the RALF Act does not expressly prohibit cost apportionment based on pharmacy choice.
Moreover, Grace submits that, contrary to Idaho Code section 39-3357(3), no statute or regulation
“expressly requires” a facility to charge residents the same regardless of whether their respective
care choices cause the facility to incur higher costs.
         This matter is ultimately resolved by looking to the residents’ Bill of Rights. “[T]he courts
have the ultimate authority to construe statutory language.” Kaseburg v. State, Bd. of Land
Comm’rs, 154 Idaho 570, 577, 300 P.3d 1058, 1065 (2013) (quoting Kuna Boxing Club, Inc. v.
Idaho Lottery Comm’n, 149 Idaho 94, 97, 233 P.3d 25, 28 (2009)).
         The interpretation of a statute must begin with the literal words of the statute; those
         words must be given their plain, usual, and ordinary meaning; and the statute must
         be construed as a whole. If the statute is not ambiguous, this Court does not construe
         it, but simply follows the law as written. We have consistently held that where
         statutory language is unambiguous, legislative history and other extrinsic evidence
         should not be consulted for the purpose of altering the clearly expressed intent of
         the legislature.
Breckenridge Prop. Fund 2016, LLC v. Wally Enterprises, Inc., ___, Idaho ___, 516 P.3d 73, 81
(2022) (quoting Verska v. Saint Alphonsus Reg’l Med. Ctr., 151 Idaho 889, 893, 265 P.3d 502, 506
(2011)). “Ambiguity is not established merely because the parties present differing interpretations
to the court.” Nelsen v. Nelsen, 170 Idaho 102, 508 P.3d 301, 334 (2022) (quoting Hayden Lake
Fire Prot. Dist. v. Alcorn, 141 Idaho 307, 312, 109 P.3d 161, 166 (2005)); see also Ada Cnty.
Prosecuting Att’y v. 2007 Legendary Motorcycle, 154 Idaho 351, 354, 298 P.3d 245, 248 (2013)
(“[A] statute is not ambiguous merely because an astute mind can devise more than one
interpretation of it.”).
         Idaho Code section 39-3316(12)(b) and IDAPA 16.03.22.550.12.b (collectively, the
Pharmacy Choice Rule) are plain and unambiguous4. A RALF is required to “protect and promote


4
 The Department argues that we should give its interpretation of the statute deference. The district court supported its
decision with such an analysis; however, judicial deference, as first set forth in J.R. Simplot Co. v. Idaho State Tax
                                                           5
the rights of each resident.” I.C. § 39-3316. One of those rights is embodied in the Pharmacy
Choice Rule, which provides:
        Each resident shall have the right to control his receipt of health-related services,
        including . . . [t]he right to select the pharmacy or pharmacist of their choice so long
        as it meets the statute and rules governing residential care or assisted living and the
        policies and procedures of the residential care or assisted living facility.
I.C. § 39-3316(12)(b) (emphasis added). See also IDAPA 16.03.22.550.12.b (mirroring this
language).
        The Pharmacy Choice Rule unambiguously protects the right to both control one’s health
care services, and to select the pharmacist or pharmacy of one’s choice, so long as the pharmacy
meets statutory norms. Grace’s attempt to impose a $10.00 surcharge on residents who do not use
the Red Rock pharmacy violates both of these rights. Requiring residents to pay this fee implicitly
impels residents to choose Red Rock pharmacy; otherwise, those residents subsidize the computer
licensing fees for the facility in an amount greater than residents who choose Red Rock. This
policy would place undue financial pressure on those residents to switch to Red Rock. While the
amount is minimal month-by-month, for individuals living in these facilities, typically on fixed
incomes, such pressure could make a difference. This tension limits residents’ capacity to control
and select pharmaceutical providers free from any outside influence. Thus, the policy violates the
clear requirements of the Pharmacy Choice Rule. As the Director recognized:
        [T]he heart of Grace’s proposed fee is that it will influence residents to choose Red
        Rock—Grace’s preferred pharmacy—so that Grace may enjoy the full benefit of
        Red Rock’s competitive offer, which unduly impacts residents’ right of choice.”
        ....
        Grace’s proposal is thus a business “want” rather than a “need,” and one that does
        not appear to serve residents except for those who would choose Red Rock.
        Facilities make enumerable decisions in their business operations; the Department
        is obliged to restrict facilities from decisions that impede resident rights for the sake
        of business.
(Emphasis in original.)



Comm’n, 120 Idaho 849, 862, 820 P.2d 1206, 1219 (1991), “allows courts to establish the appropriate level
of deference to give to an agency’s construction of a statute [only] if the statute is ambiguous.” Idaho State Tax
Comm’n v. James, 169 Idaho 884, 890, 505 P.3d 670, 676 (2022) (emphasis added). Having concluded that the
Pharmacy Choice Rule is unambiguous, we need not apply this principle of statutory construction.


                                                        6
        Grace’s characterization that it was simply passing the $10.00 savings Red Rock absorbed
for BlueStep to the residents who selected Red Rock as their pharmacy is misleading. BlueStep
charges $11.00 per month, per resident. Rather than increase the rent for all residents to cover the
cost of the BlueStep software, Grace tried to find a pharmacy willing to absorb the fee. When Red
Rock only offered to pay for half of the fee for residents who chose to use its pharmacy, Grace
sought to increase the rent of residents who did not choose Red Rock by $10.00: $5.50 for the
amount Red Rock would have absorbed, and an additional $4.50 per month to cover the
administrative costs Grace would incur in interfacing with multiple pharmacies instead of just Red
Rock. Thus, at least a portion of the fee was for the purpose of recouping administrative costs that
Grace incurred, which were separate from the costs that Red Rock absorbed for a resident who
opted to use the Red Rock pharmacy.
        In conclusion, we hold that Grace’s practice violates the Pharmacy Choice Rule. Having
determined that no violation of Idaho Code section 67-5279(3) (a) or (b) occurred, there is no need
to analyze whether Grace’s substantial rights have been prejudiced. I.C. § 67-5279(4). The
decision of the district court is affirmed.
B.      Neither party is awarded attorney fees on appeal.
        Both parties argue they are entitled to an award of attorney fees and costs under Idaho
Appellate Rule 41 and Idaho Code section 12-117. Grace is not the prevailing party and thus has
no claim to an award of attorney fees.
        Idaho Code section 12-117(1) mandates an award of reasonable attorney fees to the
prevailing party “in any proceeding involving as adverse parties a state agency or a political
subdivision and a person,” where “it finds that the nonprevailing party acted without a reasonable
basis in fact or law.” I.C. § 12-117(1). When parties to appeals before this Court have advanced
arguments based on a disregard for plain language, we have found them to have acted without a
reasonable basis in law. Jayo Dev., Inc. v. Ada Cnty. Bd. of Equalization, 158 Idaho 148, 154, 345
P.3d 207, 213 (2015); Idaho Wool Growers Ass’n, Inc. v. State, 154 Idaho 716, 724, 302 P.3d 341,
349 (2012). “[T]he purpose of [section] 12-117 is to serve as a deterrent to groundless or arbitrary
action and to provide a remedy for persons who have borne unfair and unjustified financial burdens
defending against groundless charges.” Ada Cnty. v. Browning, 168 Idaho 856, 861, 489 P.2d 443,
448 (2021) (quoting Arnold v. City of Stanley, 158 Idaho 218, 224, 345 P.3d 1008, 1014 (2015)).


                                                 7
       The Department cites Rangen, Inc. v. Idaho Dep’t of Water Res., 159 Idaho 798, 367 P.3d
193 (2016) (quoting Castrigno v. McQuade, 141 Idaho 93, 98, 106 P.3d 419, 424 (2005)), to argue
that because Grace relied on the same arguments raised to the district court, without adding new
or persuasive authority, the Department is entitled to fees under section 12-117. The Department
asserts Grace
       continued to rely on the same arguments used in front of the district court, without
       providing any additional persuasive law or bringing into doubt the existing law on
       which the district court based its decision. Although [Grace] may have had a good
       faith basis to bring the original suit based on their interpretation of Idaho law, [they]
       were very clearly aware of the statutory procedures, failed to appeal separate
       appraisals when they had a right to appeal, and were clearly advised on the
       applicable law in an articulate and well-reasoned written decision from the district
       court. Nevertheless, [they] chose to further appeal that decision to this Court, even
       though they failed to add any new analysis or authority to the issues raised below.
       Accordingly, it was frivolous and unreasonable to make a continued argument, and
       [the prevailing party] is awarded its reasonable attorney fees.
After the Department filed its brief in this matter, this Court abrogated this legal standard in 3G
AG LLC v. Idaho Dep’t of Water Res., 170 Idaho 251, 509 P.3d 1180, 1195 (2022):
       When it comes to questions of law, like the one presented in this case, an argument
       is not ‘unreasonable’ under section 12-117(1) simply because it was repeated on
       appeal after being rejected by the agency and district court below. Moreover, even
       if the nonprevailing party does not provide new authority in support of its repeated
       legal argument—this has no connection to whether the argument has a ‘reasonable’
       basis in law.
       Thus, Grace’s reiteration of the arguments it made below, where reasonable, are sufficient
to avoid the strictures of Idaho Code section 12-117. We hold that Grace’s arguments, though not
accepted by this Court, were reasonable. The issues before the Court were complex and both
parties submitted reasonable arguments in support of their position. Although the Department has
prevailed on appeal, Grace did not act “without a reasonable basis in fact or law.” I.C. § 12-117(1).
                                          V. CONCLUSION
       The district court decision is affirmed. Costs, but not attorney fees, are awarded to the
Department under Idaho Appellate Rule 40.

       Justices BRODY, STEGNER, MOELLER, and ZAHN CONCUR.




                                                  8